Citation Nr: 1759319	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before a Veterans Law Judge (VLJ) in a July 2015 video conference hearing.  A transcript of that hearing has been associated with the file.  The Veteran was notified in October 2017 that the VLJ who conducted his hearing is no longer with the Board.  The Veteran did not respond within the prescribed 30 days, so the Board assumes he does not want another hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In December 2011 the Board remanded the matter to afford the Veteran a hearing as he requested.  In September 2016 the Board remanded the matter for additional development, including obtaining copies of VA audiometric testing and information from the Veteran's private providers to confirm whether Maryland CNC word list was used in the examinations conducted.  In September 2016 the Board remanded the matter again, requesting compliance with the prior remand directives as the VA audiometric testing had not been obtained.

After the September 2015 remand, the RO reached out to the Veteran regarding private medical records.  The Veteran submitted these records, but there is nothing in the file to indicate the RO sought the additional information as required by the remand directives.  There are private audiometric testing of record dated December 2012 and October 2014.  The December 2012 record indicates speech was tested, but it is silent as to whether Maryland CNC word list was used.  Additionally, the October 2014 record not only omits that information, but it is unclear as to whether speech testing was even conducted.  In September 2015, the Veteran's private audiologist submitted the word list that he uses to test patients, but did not specifically indicate the type of speech discrimination used in the 2012 and 2014 audiological examinations.  

Lastly, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claim on appeal, including two separate VA audiological evaluations dated February 2017.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The December 2012 and October 2014 private audiometric examinations have been associated with the file.  The AOJ is to perform appropriate development to ascertain whether the private audiologists used the Maryland CNC word list when conducting the speech discrimination portion of those examinations.  

Any and all development should be documented and associated with the file. 

2.  After completing the requested actions and any additional development warranted, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

